   0:20-cv-04012-BHH-PJG             Date Filed 02/09/21      Entry Number 13        Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Christopher Robert Weast,                          )             C/A No. 0:20-4012-BHH
                                                   )
                                Plaintiff,         )
                                                   )
          v.                                       )                     ORDER
                                                   )
Nanette Barnes, Warden,                            )
                                                   )
                                Defendant.         )
                                                   )

          Plaintiff Christopher Robert Weast, a federal prisoner proceeding pro se, filed this civil

rights action. By order issued December 23, 2020, Plaintiff was provided an opportunity to submit

the documents necessary to bring the case into proper form for evaluation and possible service of

process. (ECF No. 8.) Plaintiff was warned that failure to provide the necessary information within

a specific time period would subject the case to dismissal. Plaintiff did not respond to the Order

and the time for response has lapsed. Plaintiff has failed to prosecute this case and has failed to

comply with an order of this Court. Therefore, the case is dismissed without prejudice pursuant

to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626

(1962).

          IT IS SO ORDERED.

                                                               s/ Bruce Howe Hendricks
February 9, 2021, 2021                                         Bruce Howe Hendricks
Charleston, South Carolina                                     United States District Judge

                                NOTICE OF RIGHT TO APPEAL

          The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                              Page 1 of 1
